     DAVID D. FISCHER (SBN 224900)
 1   LAW OFFICES OF DAVID D. FISCHER, APC
 2
     5701 Lonetree Blvd., Suite 312
     Rocklin, CA 95765
 3   Tel. (916) 447-8600
     Fax (916) 930-6482
 4
     E-Mail: davefischer@yahoo.com
 5
     Attorney for Defendant
 6   DANIEL ZHU
 7
                    IN THE UNITED STATES DISTRICT COURT FOR THE
 8
                              EASTERN DISTRICT OF CALIFORNIA
 9

10
     UNITED STATES OF AMERICA,                 )    No. 2:18-CR-00198 MCE
11                                             )
                                               )    STIPULATION AND ORDER
12         Plaintiff,                          )    CONTINUING STATUS CONFERENCE
                                               )
13
     v.                                        )
                                               )    Date: February 13, 2020
14                                             )    Time: 10:00 a.m..
     DANIEL ZHU,                               )    Court: Hon. Morrison C. England, Jr.
15                                             )
                                               )
16         Defendant.                          )
                                               )
17                                             )
18

19                                      STIPULATION
20                Plaintiff United States of America, by and through its counsel of record,
21   and defendant, by and through defendant’s counsel of record, hereby stipulate as
22   follows:
23                1. By previous order, this matter was set for status on February 13, 2020.
24   On the Court’s own motion and due to the availability of the Judge, the February 13,
25   2020, status conference was vacated and continued to June 25, 2020, at 10:00 a.m.
26                2. By this stipulation, defendant now moves to exclude time between
27   February 13, 2020 and June 25, 2020, under Local Code T4.
28




                                                1
 1                 3. The parties agree and stipulate, and request that the Court find the
 2   following:
 3                 a) The discovery associated with this case initially included thousands of
 4   pages of investigative reports, bank and business records, real estate records, and
 5   audiovisual material. All of this discovery had been either produced directly to counsel
 6   and/or made available for inspection and copying. On April 16, 2019, the Court ordered
 7   this case related with Case Nos. 2:18-cr-134 and 2:18-cr-258. As a result, the
 8   government produced all of the discovery from those related cases to counsel in this
 9   case. That discovery includes approximately 2,924,548 pages of email records,
10   investigative reports, and other items obtained during the investigation.
11                 b) Counsel for defendant requires additional time to review the charges,
12   consult with his client, review this discovery with his client, and otherwise to prepare for
13   trial.
14                 c) Counsel for defendant believes that failure to grant the above-requested
15   continuance would deny him/her the reasonable time necessary for effective preparation,
16   taking into account the exercise of due diligence.
17                 d) The government does not object to the continuance.
18                 e) Based on the above-stated findings, the ends of justice served by
19   continuing the case as requested outweigh the interest of the public and the defendant in
20   a trial within the original date prescribed by the Speedy Trial Act.
21                 f) For the purpose of computing time under the Speedy Trial Act, 18
22   U.S.C. § 3161, et seq., within which trial must commence, the time period February 13,
23   2020, and June 25, 2020, inclusive, is deemed excludable pursuant to 18 U.S.C.§
24   3161(h)(7)(A), B(iv) [Local Code T4] because it results from a continuance granted by
25   the Court at defendant’s request on the basis of the Court’s finding that the ends of
26   justice served by taking such action outweigh the best interest of the public and the
27   defendant in a speedy trial.
28




                                                  2
 1                4. Nothing in this stipulation and order shall preclude a finding that other
 2   provisions of the Speedy Trial Act dictate that additional time periods are excludable
 3   from the period within which a trial must commence.
 4                IT IS SO STIPULATED.
 5

 6
     Dated: February 6, 2020                 MCGREGOR W. SCOTT
                                             United States Attorney
 7

 8
                                             /s/Roger Yang
 9                                           ROGER YANG
                                             Assistant United States Attorney
10

11
     Dated: February 6, 2020                 /s/ David Fischer
12
                                             David Fischer Counsel for
13                                           Defendant Daniel Zhu
14

15

16                                          ORDER
17

18         IT IS SO ORDERED.
19
     Dated: February 11, 2020
20

21

22

23

24

25

26

27

28




                                                3
